IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY

ROGER K. GARBER,                 )
                                 )
           Plaintiff,            ) C.A. No.: N14C-04-065 FSS
                                 )
           v.                    )
                                 ) TRIAL BY JURY DEMANDED
CHRISTIANA CARE HEALTH           )
SERVICES, INC., a/k/a CHRISTIANA )
CARE HEALTH SYSTEM, INC., IPC    )
THE HOSPITALIST COMPANY, INC./   )
IPC-HOSPITALISTS OF DELAWARE,    )
INFECTIOUS DISEASE ASSOCIATES,   )
P.A., BIKASH BOSE, M.D. and      )
NEUROSURGERY CONSULTANTS, P.A., )
                                 )
           Defendants.           )


                                   Submitted: June 13, 2014
                                    Decided: June 18, 2014


                                          ORDER

                            Upon Review of the Affidavits of Merit


                Plaintiff submitted five affidavits of merit accompanying his medical

negligence complaint. Defendants have each moved to have the court review them,

in camera, to determine whether they comply with 18 Del. C. § 6853(a)(1) and (c).1



1
    18 Del. C. § 6853(d).
              In Delaware, a healthcare negligence lawsuit must be filed with an

affidavit of merit, signed by an expert and accompanied by the expert’s curriculum

vitae.2 The expert must be licensed to practice as of the affidavit’s date and engaged

in the same or similar field as Defendant in the three years immediately preceding the

alleged negligent act.3 The affidavit must state that reasonable grounds exist to

believe Defendant was negligent in a way that proximately caused Plaintiff’s injury.4

The statute’s requirements are purposefully minimal. “In order to satisfy the prima

facie burden, an Affidavit of Merit must only contain an expert’s sworn statement that

medical negligence occurred, along with confirmation that he or she is qualified to

proffer a medical opinion.”5 An affidavit of merit that tracks the statutory language

complies with the statute.6

              Plaintiff’s five affidavits each address a specific Defendant. After in

camera review, the court finds:

              1.     An expert witness has signed each affidavit;

              2.     A current curriculum vitae was filed with each affidavit;

              3.     At the time each affidavit was sworn, each expert was a licensed
                     physician or nurse who treated patients and/or taught in the same

2
  Id. § 6853(a)(1).
3
  Id. § 6853(c).
4
  Id. § 6853(c).
5
  Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011).
6
  Id. at 342-343.

                                              2
                   or similar field of medicine as the respective Defendant within the
                   three years preceding the alleged negligent acts;

             4.    Each expert was Board certified in the same or similar field of
                   medicine as the respective Defendant;

             5.    The affidavits state, with reasonable medical probability, that
                   there are grounds to believe each Defendant breached its standard
                   of care;

             6.    Each expert further opines that the respective Defendant’s breach
                   proximately caused Plaintiff’s injuries.

             Following Defendants’ motions, Plaintiff responded.           Plaintiff’s

responses are unnecessary and are not called for by the statute. They have no bearing

on this order.

             Considering the above, the court finds the affidavit of merit, as to each

Defendant, complies with 18 Del. C. § 6853(a)(1) and (c).

             IT IS SO ORDERED.



                                                          /s/ Fred S. Silverman
                                                                Judge

cc:   Prothonotary (Civil)
      Dennis D. Ferri, Esquire
      Courtney R. Hamilton, Esquire                 Theodore J. Segletes, III, Esquire
      Gregory S. McKee, Esquire                     John D. Balaguer, Esquire
      Ryan T. Keating, Esquire                      Christine Kane, Esquire
      Dawn C. Doherty, Esquire                      Neilli M. Walsh, Esquire


                                          3